         Case 1:20-cv-06322-GHW Document 23 Filed 12/23/20 Page 1 of 1




December 23, 2020

BY CM/ECF

The Honorable Gregory H. Woods
United States District Judge
United States District Court for the
    Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

         Re:     Linda Hirshman v. Don Franzen (20 Civ. 06322 (GHW))

Dear Judge Woods:

        We represent Defendant Don Franzen. We write, with the express permission of
Plaintiff’s counsel, in connection with the Court’s request that the parties provide a status update
to the Court today on this matter, unless a Stipulation of Dismissal was earlier filed. (ECF Doc.
No. 22).

       The parties jointly report that significant progress has been made to formalize their
global settlement. The parties are actively working through a remaining issue of particular
complexity and hope to conclude that effort shortly. The parties jointly suggest that they provide
a further status update to the Court on or before January 14, 2021, unless a Stipulation of
Dismissal is filed earlier (as is expected).

       The parties thank the Court for its continued attention to this matter.

Respectfully submitted,



David I. Greenberger
O: (212) 658-1946 ext. 204
E: david@baileyduquette.com

cc:    Gabriel Levinson, Esq. (by ECF)
       Darnell Stanislaus, Esq. (by ECF)
